UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1119



DONALD X. KIDD,

                                              Plaintiff - Appellant,

          versus


GREYHOUND LINES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-04-277)


Submitted:   June 8, 2005                  Decided:   June 22, 2005


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald X. Kidd, Appellant Pro Se. Karla Grossenbacher, Annamaria
Locsin Nields, SEYFARTH SHAW, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donald    X.   Kidd   appeals      the   district   court’s    order*

granting   summary   judgment    to    the    Defendant   on   his    claims   of

employment discrimination and retaliation based on race, sex,

religion, and disability, under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and the Americans

with Disabilities Act, 42 U.S.C. §§ 12101 to 12213 (2000).               We have

reviewed the record and find no reversible error.              Accordingly, we

affirm for the reasons stated by the district court.                 See Kidd v.

Greyhound Lines, Inc., No. CA-04-277 (E.D. Va. Jan. 20, 2005).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED




     *
      The case was decided by a magistrate judge with the parties’
consent. See 28 U.S.C. § 636(c) (2000).

                                      - 2 -